Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 and 8 are allowed 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “analyzing the elemental composition and the structure of the partial structural compounds by liquid chromatography/mass spectrometry (LC/MS) and nuclear magnetic resonance (NMR), respectively” and “determining the structure of the insoluble pigment compound from the analysis of the partial structural compounds and the molecular weight of the insoluble pigment compound”.
Regarding claim 8; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “fragmenting the parent mass into fragments, each fragment having a smaller mass than the parent mass and determining the molecular weight of each fragment” and “determining the structure of the insoluble pigment compound from the molecular weight of the insoluble pigment compound and the molecular weights of the fragments”.
Claims 2 – 7 and 9 - 11 which depend from claim 1 claim and claim 4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J MACCHIAROLO whose telephone number is (571)272-2375.  The examiner can normally be reached on Monday-Friday 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter j Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        



/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856